DETAILED ACTION

1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 3/1/2022. 

Examiner’s Amendment
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as proved by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
3.	The application has been amended as follows:

	Claim 2, last line:

Change “nutrients, or herbicides”

To -- nutrients, or herbicides. --

Allowable Subject Matter
4. 	Claims 1-36 are allowed. 

5. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Veronique et al. (US PG Pub 2012/0128747 A1) as listed on the IDS dated 4/9/2021.



Claim Analysis
	Summary of Claim 1:
A population of capsules, the capsules comprising: 
an oil-based core comprising a benefit agent, and a shell surrounding the core, the shell comprising:
a substantially inorganic first shell component comprising: a condensed layer comprising a condensation product of a precursor, and
a nanoparticle layer comprising inorganic nanoparticles, wherein the condensed layer is disposed between the core and the nanoparticle layer, and an inorganic second shell component surrounding the first shell component, 
wherein the second shell component surrounds the nanoparticle layer, and wherein the precursor comprises at least one compound of Formula (I) (MvOZYn)W (Formula I) 
where M is one or more of silicon, titanium and aluminum, v is the valence number of M and is 3 or 4, z is from 0.5 to 1.6   

    PNG
    media_image1.png
    154
    719
    media_image1.png
    Greyscale

or a 5-12 membered heteroaryl comprising from 1 to 3 ring heteroatoms selected from O, N, and S, R3 is a H, C1 to C20 alkyl, C1 to C20 alkylene, C6 to C22 aryl, or a 5-12 membered heteroaryl comprising from 1 to 3 ring heteroatoms selected from O, N, and S, n is from 0.7 to (v-1), and w is from 2 to 2000.

 
Veronique et al. teach particles consisting of a continuous shell confining at least one oil phase, wherein the shell comprises at least one silicon oxide nanoparticles (Abstract, [0034]), wherein the condensation of a precursor at the interface of the globules of the fatty phase in the solid state during the formation of the shell [0047], wherein the precursors are chosen from silica alkoxides such as dimethyldiethoxysilane, among others [0048]. Dimethyldiethoxysilane has the following structure:

    PNG
    media_image2.png
    146
    277
    media_image2.png
    Greyscale

Veronique et al. do not teach or fairly suggest the claimed population of capsules, wherein the capsules comprise, in particular the claimed formula I. Applicant demonstrated that capsules formed from the claimed formula I results in improved shell permeability without collapsing (Figure 17). 
 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/               Primary Examiner, Art Unit 1763